United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 14, 2005

                                                            Charles R. Fulbruge III
                              No. 05-40115                          Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

EDWARD LEE SIMIEN, JR.,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:04-CR-72-ALL
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Edward Lee Simien, Jr., has

filed a motion to withdraw and a brief in accordance with Anders

v. California, 386 U.S. 738 (1967).    Simien has filed a response

and requested the appointment of counsel.       Our independent review

of the brief, Simien’s response, and the record discloses no

nonfrivolous issues for appeal.

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

Simien’s motion for appointment of counsel is DENIED, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.